Citation Nr: 1730690	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from March 1951 to March 1953.  

The matter of entitlement to an initial compensable rating for bilateral hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating, the RO granted service connection for bilateral hearing loss; an initial noncompensable rating was assigned, effective January 17, 2003 - the date VA received the Veteran's initial claim for compensable for this disability.  The Veteran appealed the initial noncompensable rating assigned.  

In April 2016, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding his hearing impairment.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  At the hearing, the Veteran's representative stated that the Veteran was unemployable due to service-connected hearing loss (hrg. tr. at pg. 8), and in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considers the TDIU claim as part of the pending increased rating claim.  That claim has been added to the title page herein.  

In June 2016, the Board remanded the case for additional evidentiary development, and it has now been returned for further appellate review.  

It is also noted that during the appeal process, in a July 2016 rating decision, the RO denied service connection for headaches and for residuals of frostbite.  The Veteran submitted a timely notice of disagreement (NOD).  While a statement of the case (SOC) has not been issued, it is evident in the claims file that the Veteran's August 2016 request for a Decision Review Officer (DRO) hearing has been scheduled for late August 2017.  Those claims are not ripe for current Board consideration and will be addressed in a separate decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has, at its highest degree of severity, Level III hearing acuity in his service-connected right and left ears.  

2.  There is no evidence that the schedular rating criteria are inadequate to rate the Veteran's service-connected bilateral hearing loss over and above that which is contemplated in the assigned schedular rating or that there are combined effects of service-connected disabilities which create an exceptional or unusual disability picture.  


CONCLUSION OF LAW

The criteria for an initial compensable schedular or extraschedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Regarding the initial rating claim decided herein, it arose from the Veteran's disagreement with the RO's assignment of an initial noncompensable disability rating following the grant of service connection for bilateral hearing loss in the appealed February 2013 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the Veterans Claims Assistance Act of 2000 (VCAA) notice is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for bilateral hearing loss.  

VA also fulfilled its duty to assist the Veteran with his initial rating claim decided herein by obtaining all relevant evidence in support of this claim, and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records.  No pertinent private records were obtained.  In addition, the Veteran provided testimony in support of his claim before the undersigned in April 2016.

VA examined the Veteran to determine the current (then) severity of his service-connected bilateral hearing loss in February 2013 and July 2016, and the reports are of record.  The VA examiners conducted audiological evaluations to determine the current level of the Veteran's hearing loss under the appropriate schedular criteria.  The July 2016 VA audiologist provided an opinion on the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities in compliance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations are thereby deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations or opinions concerning the initial rating claim decided herein is not necessary.  

Finally, a discussion of the Veteran's May 2015 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The initial rating claim decided herein was identified at the above-cited hearing.  Information was also elicited from the Veteran concerning the severity of his hearing loss and its effect on his daily living and occupational functioning.  

In light of the foregoing, the Board concludes that all of the available records and medical evidence have been obtained in order to make an adequate determination such that no further notice or assistance is required to fulfill VA's duty to assist in the development of the initial rating claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A (West 2014).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Schedular Analysis

The RO has assigned a noncompensable disability rating for the Veteran's bilateral hearing loss, effective January 17, 2013, in accordance with the criteria set forth under 38 C.F.R. § 4.85, DC 6100 (2016).  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100 (2016).  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2016).  

When seen by VA in August 2011, the Veteran was seen for long standing hearing loss.  His medical history included right middle ear surgery "many years ago.  As noted in September 2011, he was cleared for hearing aids.  Ear impressions were made without incident.  

Subsequently dated VA records in late 2010 and into January 2013 show that while hearing aids were applied to the Veteran's ears, he was displeased with their effectiveness.  

On VA audiological evaluation in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
65
85
105+
LEFT

25
50
75
90

The average pure tone threshold loss was 74 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in each ear.  Sensorineural hearing loss was noted.  

At the April 2016 videoconference hearing, the Veteran testified that he had problems hearing conversational speech, particularly when in a crowd.  He often did not hear the phone ring.  

On the VA audiological examination in July 2016, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
70
95
105+
LEFT

30
50
80
95

The average pure tone threshold loss was 79 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  Sensorineural hearing loss was noted.  

The examiner noted that the Veteran's hearing thresholds and word recognition scores had not changed significantly since previous examination in 2013.  He added that the Veteran was not housebound due to his hearing impairment, and that it did not limit his activities of daily living, to include shopping, driving, or using the telephone in emergencies.  With proper and consistent usage of VA supplied amplification, the Veteran would have little to no difficulty in sustaining gainful employment with reasonable accommodations due to his hearing loss and tinnitus.  It was noted that the Veteran had retired in 2006.  

With regard to a schedular rating, when applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the February 2013 audiometric evaluation revealed Level III hearing acuity in both the right and left ears, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  The July 2016 audiometric evaluation revealed Level II hearing acuity in both ears, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating.  

In addition, as none of the above-cited audiological evaluations reflect that the Veteran had 55 decibels or more in all pure tone thresholds from 1000-4000 Hertz, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, exceptional hearing impairment has not been demonstrated and, thus, 38 C.F.R. § 4.86 (2016) is not for application in the appeal.  

In consideration of the above, the Board finds that the preponderance of the evidence of record is against an initial compensable schedular rating for the Veteran's service-connected bilateral hearing loss disability.  

Extraschedular Analysis

The Board also finds that the evidence does not warrant referral for an extraschedular rating for the bilateral hearing loss disability.

According to 38 C.F.R. § 3.321(b)(1) (2016), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that, in Martinak, supra, the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  This opinion was provided by a VA examiner in July 2016.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

The July 2016 VA audiologist specifically opined that the Veteran would have little difficulty as a result of his hearing loss with the consistent and proper usage of his hearing aids.  

In consideration of the above, the Board finds that the preponderance of the evidence of record is against referral of the case for an initial compensable extraschedular rating for the Veteran's service-connected bilateral hearing loss disability.  

The Board observes that the Veteran testified that his hearing loss had affected his daily activities in that he did not hear the phone ring and had problems understanding others in conversation.  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  The record does not present such an "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2016).  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is not warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  


REMAND

As noted in the Introduction, a claim of entitlement to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016), due to the Veteran's service-connected disabilities has been raised by the record.  See Rice, supra.  Other than a noncompensable rating for bilateral hearing loss, he is in receipt of a 30 percent rating for anxiety disorder and a 10 percent rating for tinnitus.  A combined rating of 40 percent is in effect.  Thus, the Veteran's combined disability rating is not sufficient to meet the minimum schedular criteria for TDIU consideration.  

Since the Board cannot consider an extraschedular TDIU in the first instance, the Board finds it prudent to refer this matter to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016).  To date, the Veteran has not been provided with VCAA notice requirements for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)  

1.  Send the Veteran the proper notice that advises him about what is needed to substantiate a claim of entitlement to a TDIU.  In addition, ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  Associate with the Veteran's claims file any outstanding VA treatment records dated after July 2016.  

3.  Thereafter, refer this matter to the Director of Compensation Service for consideration of an extraschedular TDIU.  Prior to submission of the claim to the Director, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  

4.  Then, adjudicate the Veteran's claim on appeal for TDIU.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC).  Then return the appeal to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


